DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107, 112 and 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are further objected to because in Figure 4 at the upper left of the drawing, it appears that 16d is utilized wherein 15d is intended.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because in Figure 8, the reference character 118 is floating rather than indicating a specific feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "most" in claim 1 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term most in the claim renders indefinite the surface amount of the anode and the cathode in contact with a gas phase.
The term "large" in claim 3 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term large in the claim renders indefinite the size of the air bubbles.
As to claim 9, the claim recites the limitation “the electrolytic solution”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 12, the claim is dependent on claim 5, however, re-introduces a great deal of limitation already present in claim 5, such as a diaphragm, anode side cell, cathode side cell, anode electrode and cathode electrode.  Therefore, it is unclear as to if the limitations from claim 12 intend to refer back to those of claim 5 or to new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 13, the claim is dependent on claim 12, however, re-introduces a great deal of limitation already present in claim 5, such as a tank and a pump.  Therefore, it is unclear as to if the limitations from claim 13 intend to refer back to those of claim 12 or to new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0215402 to Takahashi et al. (Takahashi).
As to claims 1 and 2, Takahashi teaches an electrolytic cell (11) comprising a housing, a diaphragm (24a) that partitions an interior of the housing into an anode side space (16) and a cathode side space (18), an anode electrode (20) that is provided in the anode side cell (16) and has a second surface (21b) in contact with a gas (chlorine and oxygen) containing anode side phase and a cathode electrode (22) that is provided in the cathode side cell (18) and has a second surface (23b) in contact with a gas (hydrogen) containing cathode side phase wherein an electrolytic solution is supplied between the anode and the cathode electrode (Paragraphs 0029, 0030, 0048 and 0070-0081; Figures 13 and 14).
As to claim 3, Takahashi teaches the apparatus of claim 1.  Takahashi further teaches that the diaphragm (24a) is a porous film capable of allowing water molecules and ions to pass through but capable of preventing “large” air bubbles to pass through (Paragraph 0077).
As to claim 4, Takahashi teaches the apparatus of claim 1.  Takahashi further teaches that each electrode has a plurality of holes, each hole penetrating from one surface of the electrode in contact with the diaphragm to an opposite surface of the electrode in contact with the gas containing phase (Paragraphs 0070-0081; Figures 13 and 14).
As to claim 5, Takahashi teaches an electrolytic cell (11) comprising a housing, a diaphragm (24a) that partitions an interior of the housing into an anode side space (16) filled with an anode phase comprising chlorine and oxygen gas, thus at least a partial gas phase, and a cathode side space (18) filled with a cathode phase comprising hydrogen gas, thus at least a partial gas phase, wherein an electrolytic solution is supplied between the anode side cell and the cathode electrode side cell (Paragraphs 0029, 0030, 0048 and 0070-0081; Figures 13 and 14).
As to claims 6, 7 and 8, Takahashi teaches an electrolytic cell (11) comprising a diaphragm (24a) that partitions an anode side cell (16) and a cathode side cell (18), an anode electrode (20) that is a plate-like body of a three dimensional structure comprising a first anode surface (21a), a second anode (21b), and an anode end surface formed between an end portion of the first surface anode surface (21a) and a second anode surface (21b) and in which the first anode surface is provided on in the anode-side cell (16) adjacent to the diaphragm (24a), a cathode electrode (22) that is a plate-like body including a first cathode surface (23a), a second cathode surface (23b), and a cathode end surface formed between an end portion of the first cathode surface (23a) and an end portion of the second cathode surface (23b) and in which the first cathode surface (23a) is provided in the cathode side cell (18) adjacent to the diaphragm (24a), a plurality of anode through holes extending from the first surface (21a) to the second surface (21b) and a plurality of cathode through holes extending from the first surface (23a) to the second surface (23b) (Paragraphs 0070-0081; Figures 13 and 14). 
As to claim 9, Takahashi teaches the apparatus of claim 7.  Takahashi teaches that the diaphragm (24a) is located between the anode electrode (20) and the cathode electrode (22), the diaphragm (24a) formed of an insulating porous material, wherein electrolytic solution can be supplied and movable between the anode and cathode through a hole in the diaphragm (Paragraphs 0034, 0036 and 0038; Figure 13 and 14).
As to claim 10, Takahashi teaches the apparatus of claim 6.  The apparatus is capable of operating with any number of electrolytic solutions including a 5% potassium hydroxide solution (MPEP 2114).
As to claims 12 and 13, as discussed above Takahashi teaches the electrolytic cell of claim 5.  Takahashi further teaches that the apparatus comprises an electrolyte tank and a pump for supplying electrolytic solution to the anode and cathode electrode (Paragraph 0086).
As to claim 14, Takahashi teaches the apparatus of claim 12.  Takahashi further teaches that the apparatus comprises an outlet pipe form the anode side, thus a pipe that is capable of discharging an electrolytic solution and oxygen gas and an outlet pipe from the cathode side, thus a pipe that is capable of discharging an electrolytic solution and hydrogen gas (Figures 1 and 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 6 above, and further in view of US Patent No. 5,114,547 to Ullman (Ullman).
As to claim 11, Takahashi teaches the apparatus of claim 6.  However, Takahashi teaches, for example, circular through holes (Figures 2 and 14).  However, Ullman also discusses perforated (Abstract; Figures 10 and 12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a lattice hole structure in place of a circular structure as a known equivalent as taught by Ullman (MPEP 2144.06 II).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While not effectively incorporated into the claims, the subject matter of Figures 5 and 6 where the cell comprises an electrolyte feed line directly connected to the apertures of the anode, would be allowable subject matter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0337368 to Doyen et al. 
US Patent No. 5,674,365 to Sano
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CIEL P Contreras/Primary Examiner, Art Unit 1794